Name: 2003/559/EC: Commission Decision of 28 July 2003 amending Decision 2002/251/EC to reduce the protective measures with regard to poultrymeat and certain fishery and aquaculture products imported from Thailand (Text with EEA relevance) (notified under document number C(2003) 2721)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  health;  agricultural policy;  fisheries;  Asia and Oceania;  animal product;  international trade;  tariff policy
 Date Published: 2003-07-29

 Avis juridique important|32003D05592003/559/EC: Commission Decision of 28 July 2003 amending Decision 2002/251/EC to reduce the protective measures with regard to poultrymeat and certain fishery and aquaculture products imported from Thailand (Text with EEA relevance) (notified under document number C(2003) 2721) Official Journal L 189 , 29/07/2003 P. 0052 - 0052Commission Decisionof 28 July 2003amending Decision 2002/251/EC to reduce the protective measures with regard to poultrymeat and certain fishery and aquaculture products imported from Thailand(notified under document number C(2003) 2721)(Text with EEA relevance)(2003/559/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety(1), and in particular Article 53(1) thereof,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(2), and in particular Article 22(1) thereof,Whereas:(1) Commission Decision 2002/251/EC of 27 March 2002 concerning certain protective measures with regard to poultrymeat and certain fishery and aquaculture products intended for human consumption and imported from Thailand(3) was adopted because of the presence of nitrofurans in poultrymeat and shrimps imported from Thailand.This Decision has been modified by Decision 2003/477/EC(4) to revoke the systematic checks imposed to shrimps consignments certified after 21 September 2002. This modification was based on the results of the tests carried out by Member States and on the guarantees provided by the Thai competent authority.(2) The results of the checks carried out by Member States in poultrymeat imported from Thailand have been favourable. Therefore, the systematic checks imposed by Decision 2002/251/EC on all poultrymeat consignments, should be reduced to 20 % for those consignments certified by the Thai authority after the date of 21 September 2002 as having been submitted to a systematic pre-shipment check.(3) Decision 2002/251/EC should therefore be amended accordingly.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Article 2(1) of Decision 2002/251/EC is replaced by the following:"1. Member States shall, using appropriate sampling plans and detection methods, subject 20 % of consignments of poultrymeat imported from Thailand certified from the date of 21 September 2002, and each consignment of shrimps and poultrymeat imported from Thailand and accompanied by a health certificate issued before the date of 21 September 2002, to a chemical test in order to ensure that the products concerned do not present a danger to human health. This test must be carried out, in particular, with a view to detecting the presence of antimicrobial substances and in particular nitrofurans and their metabolites."Article 2This Decision shall apply from 1 August 2003.Article 3This Decision is addressed to the Member States.Done at Brussels, 28 July 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 31, 1.2.2002, p. 1.(2) OJ L 24, 30.1.1998, p. 9.(3) OJ L 84, 28.3.2002, p. 77.(4) OJ L 158, 27.6.2003, p. 61.